DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “teh secondary coil” in line 3 which appears to be a typographical error and should be replaced with –the secondary coil--.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,015,986. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 12 of the instant application differ from Claim 1 of the ‘986 patent only in that the ‘986 requires that “the primary coil configured to nest within the secondary coil, the primary coil and the secondary coil on a common axis” where Claim 1 of the instant application recites “the primary coil configured to nest within the secondary coil” but not that the primary coil and the secondary coil are on a common axis, and Claim 12 of the instant application recites “the primary coil and the secondary coil are on a common axis” but does not require that the primary coil is configured to nest within the secondary coil.

16/876652
U.S. Patent No. 10,015,986
Claim 1. An electronic vaping device comprising: 
a power supply component including, a power source in electrical communication with and configured to supply an electric current to a primary coil; and a cartridge, the cartridge including, an outer housing extending in a longitudinal direction; an air inlet; a vapor outlet; an air passage communicating with the air inlet and the vapor outlet; a reservoir; a heater circuit, the heater circuit including an electrically resistive heater in electrical 
Claim 1. An electronic vaping device comprising: 
a power supply component including, a power source 
configured to supply a 
current to a primary coil; and a cartridge, the cartridge including, an outer housing extending in a longitudinal direction; an air inlet; a vapor outlet; an air passage communicating with the air inlet and the vapor outlet; a reservoir; a heater circuit, the heater circuit including an electrically resistive heater in electrical 
Claim 2. The electronic vaping device of claim 1, wherein the primary coil is a helix extending in one of the longitudinal direction of a second outer housing and a transverse direction to the longitudinal direction of the second outer housing.
Claim 2. The electronic vaping device of claim 1, wherein the primary coil is a helix extending in one of the longitudinal direction of a second outer housing and a transverse direction to the longitudinal direction of the second outer housing.
Claim 3. The electronic vaping device of claim 1, wherein the electrically resistive heater has a greater electrical resistance than the secondary coil.
Claim 3. The electronic vaping device of claim 1, wherein the electrically resistive heater has a greater electrical resistance than the secondary coil.
Claim 4. The electronic vaping device of claim 1, wherein the primary coil further comprises: a cylindrical core comprising a 
Claim 4. The electronic vaping device of claim 1, wherein the primary coil further comprises: a cylindrical core comprising a 
Claim 5. The electronic vaping device of claim 1, wherein the power source of the power supply component is a battery.
Claim 5. The electronic vaping device of claim 1, wherein the power source of the power supply component is a battery…
Claim 6. The electronic vaping device of claim 5, wherein the power supply component further comprises: control circuitry including a rectifier circuit and a storage circuit, the rectifier circuit configured to rectify a voltage induced in the primary coil such that the storage circuit may charge the battery when the primary coil is within an inductive field.
Claim 5. The electronic vaping device of claim 1, wherein … the power supply component further comprises: control circuitry including a rectifier circuit and a storage circuit, the rectifier circuit configured to rectify a voltage induced in the primary coil such that the storage circuit may charge the battery when the primary coil is within an inductive field.
Claim 7. The electronic vaping device of claim 6, wherein the control circuitry further includes a voltage regulator configured to control a voltage across the primary coil.
Claim 8. The electronic vaping device of claim 5, wherein the control circuitry further includes a voltage regulator configured to control a voltage across the primary coil.
Claim 8. The electronic vaping device of claim 6, wherein the control circuitry is configured to adjust one or more of frequency and magnitude in response to a reading of a battery voltage.
Claim 9. The electronic vaping device of claim 5, wherein the control circuitry is configured to adjust one or more of frequency and magnitude in response to a reading of a battery voltage.
Claim 9. The electronic vaping device of claim 1, further comprising: control circuitry including an oscillator, the oscillator configured to oscillate power supplied to the primary coil.
Claim 6. The electronic vaping device of claim 1, further comprising a control circuitry, the control circuitry including an oscillator configured to oscillate power supplied to the primary coil.
Claim 10. The electronic vaping device of claim 9, wherein the primary coil is powered by the power source via the oscillator at a frequency ranging from about 100 kHz to about 1MHz.
Claim 7. The electronic vaping device of claim 6, wherein the primary coil is powered by the power source via the oscillator at a frequency ranging from about 100 kHz to about 1 MHz.
Claim 11. The electronic vaping device of claim 1, wherein the electrically resistive heater, the secondary coil, or both the electrically resistive heater and teh secondary coil are made of a magnetic material.
Claim 10. The electronic vaping device of claim 1, wherein at least one of the 

electrically resistive heater and the secondary coil are made of a magnetic material.
Claim 12. An electronic vaping device comprising: a power supply component including, a power source in electrical communication with and configured to supply an electric current to a primary coil; and a cartridge, the cartridge including, an outer housing extending in a longitudinal direction; an air inlet; a vapor outlet; an air passage communicating with the air inlet and the vapor outlet; a reservoir; a heater circuit, the heater circuit including an electrically resistive heater in electrical communication with a secondary coil, the primary coil configured to induce voltage in the secondary coil to apply to the electrically resistive heater, and the primary coil and the secondary coil are on a common axis; and a wick extending across the air passage, in communication with the reservoir, and configured to draw pre-vapor formulation from the reservoir towards the heater.
Claim 1. An electronic vaping device comprising: a power supply component including, a power source 
configured to supply a current to a primary 
coil; and a cartridge, the cartridge including, an outer housing extending in a longitudinal direction; an air inlet; a vapor outlet; an air passage communicating with the air inlet and the vapor outlet; a reservoir; a heater circuit, the heater circuit including an electrically resistive heater in electrical communication with a secondary coil, the primary coil configured to induce voltage in the secondary coil to apply to the electrically resistive heater, … the primary coil and secondary coil on a common axis; 
and a wick extending across the air passage, in communication with the reservoir, and configured to draw pre-vapor formulation from the reservoir towards the electrically resistive heater.
Claim 13. The electronic vaping device of claim 12, wherein the primary coil is a helix extending in one of the longitudinal direction of a second outer housing and a transverse direction to the longitudinal direction of the second outer housing.
Claim 2. The electronic vaping device of claim 1, wherein the primary coil is a helix extending in one of the longitudinal direction of a second outer housing and a transverse direction to the longitudinal direction of the second outer housing.
Claim 14. The electronic vaping device of claim 12, wherein the electrically resistive heater has a greater electrical resistance than the secondary coil.
Claim 3. The electronic vaping device of claim 1, wherein the electrically resistive heater has a greater electrical resistance than the secondary coil.
Claim 15. The electronic vaping device of claim 12, wherein the primary coil further comprises: a cylindrical core comprising a ferrite material, the primary coil being wound about the core and the core extending in the longitudinal direction of the outer housing or in a transverse direction perpendicular to the longitudinal direction of the outer housing.
Claim 4. The electronic vaping device of claim 1, wherein the primary coil further comprises: a cylindrical core comprising a ferrite material, the primary coil being wound about the core and the core extending in the longitudinal direction of the outer housing or in a transverse direction perpendicular to the longitudinal direction of the outer housing.
Claim 16. The electronic vaping device of claim 12, wherein the power source of the power supply component is a battery.
Claim 5. The electronic vaping device of claim 1, wherein the power source of the power supply component is a battery…
Claim 17. The electronic vaping device of claim 16, wherein the power supply component further comprises: control circuitry including a rectifier circuit and a storage circuit, the rectifier circuit configured to rectify a voltage induced in the primary coil such that the storage circuit may charge the battery when the primary coil is within an inductive field.
Claim 5. The electronic vaping device of claim 1, wherein … the power supply component further comprises: control circuitry including a rectifier circuit and a storage circuit, the rectifier circuit configured to rectify a voltage induced in the primary coil such that the storage circuit may charge the battery when the primary coil is within an inductive field.
Claim 18. The electronic vaping device of claim 16, wherein the control circuitry further includes a voltage regulator configured to control a voltage across the primary coil.
Claim 8. The electronic vaping device of claim 5, wherein the control circuitry further includes a voltage regulator configured to control a voltage across the primary coil.
Claim 19. The electronic vaping device of claim 16, wherein the control circuitry is configured to adjust one or more of frequency and magnitude in response to a reading of a battery voltage.
Claim 9. The electronic vaping device of claim 5, wherein the control circuitry is configured to adjust one or more of frequency and magnitude in response to a reading of a battery voltage.
Claim 20. The electronic vaping device of claim 12, further comprising: control circuitry including an oscillator, the 
Claim 6. The electronic vaping device of claim 1, further comprising a control circuitry, the control circuitry including an 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE A WILL/Examiner, Art Unit 1747